     Case 3:21-cv-00862-MMA-AGS Document 8 Filed 09/10/21 PageID.136 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12    JORDAN SPRINGS,                                      Case No.: 21-cv-0862-MMA (AGS)
      CDCR #AS-6800,
13
                                          Plaintiff,       ORDER DIRECTING THE U.S.
14                                                         MARSHAL TO EFFECT SERVICE
                           vs.                             OF THE SECOND AMENDED
15
                                                           COMPLAINT ON DEFENDANT
16                                                         RABER
      CORRECTIONAL OFFICER RABER,
17
                                        Defendant.
18
19
20
21         On May 3, 2021, Plaintiff Jordan Springs (“Plaintiff”), a state prisoner incarcerated
22   at Calipatria State Prison (“Calipatria”) in Calipatria, California, filed this civil rights
23   action under 42 U.S.C. § 1983. Doc. No. 1. Plaintiff claimed that the Warden of
24   Calipatria, the Secretary of the California Department of Corrections and Rehabilitation,
25   and six Calipatria Correctional Officers violated his First Amendment right to petition the
26   government for redress of grievances, his Fifth Amendment right to due process, his
27   Eighth Amendment right to be free from deliberate indifference to his health and safety,
28   and his Fourteenth Amendment right to equal protection, in connection to an injury
                                                       1
                                                                                  21-cv-0862-MMA (AGS)
     Case 3:21-cv-00862-MMA-AGS Document 8 Filed 09/10/21 PageID.137 Page 2 of 6



 1   caused by his cell door closing on him and the processing of inmate grievances regarding
 2   that injury. Doc. No. 1 at 2–10.
 3         On May 28, 2021, the Court granted Plaintiff leave to proceed in forma pauperis
 4   pursuant to 28 U.S.C. § 1915(a) and screened the Complaint pursuant to 28 U.S.C.
 5   § 1915(e)(2) and § 1915A(b). Doc. No. 4. The Court dismissed the Complaint with
 6   leave to amend after finding there is no independent constitutional right to a particular
 7   manner in which a prison grievance system is run, that Plaintiff failed to allege any
 8   Defendant acted with a purpose or intent to discriminate against him, and that Plaintiff
 9   failed to set forth factual allegations that plausibly show any Defendant was deliberately
10   indifferent to his health or safety. Doc. No. 4 at 6–11. Plaintiff was granted leave to
11   amend his Complaint and notified that any amended complaint must be complete in and
12   of itself without reference to his prior Complaint and that any Defendants or claims not
13   re-alleged would be considered waived. Id. at 13.
14         Plaintiff thereafter filed a First Amended Complaint (“FAC”). Doc. No. 5. He
15   named only three of the original eight Defendants, Calipatria Correctional Officers
16   Raber, Reyes and Ferrat, and alleged they were deliberately indifferent to his health and
17   safety in violation of the Eighth Amendment because he was hit and injured by his cell
18   door operated by Raber, and because Reyes and Ferrat did not summon medical aid. Id.
19   at 3–4. On July 29, 2021, the Court screened the FAC and dismissed it with leave to
20   amend after finding the allegations therein merely alleged negligence by Defendant
21   Raber in operating the cell door and did not adequately allege deliberate indifference to
22   his medical needs by any Defendant. Doc. No. 6 at 5–9. Plaintiff has now filed a Second
23   Amended Complaint (“SAC”) in which he names Defendant Raber as the sole Defendant.
24   Doc. No. 7.
25   I.    Screening Pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A
26         A.      Standard of Review
27         Because Petitioner is a prisoner and proceeding in forma pauperis, his SAC
28   requires a pre-Answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b).
                                                   2
                                                                              21-cv-0862-MMA (AGS)
     Case 3:21-cv-00862-MMA-AGS Document 8 Filed 09/10/21 PageID.138 Page 3 of 6



 1   Under these statutes, the Court must sua sponte dismiss a prisoner’s in forma pauperis
 2   complaint, or any portion of it, which is frivolous, malicious, fails to state a claim, or
 3   seeks damages from defendants who are immune. See Lopez v. Smith, 203 F.3d 1122,
 4   1126–27 (9th Cir. 2000) (en banc) (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v.
 5   Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. § 1915A(b)).
 6         “The standard for determining whether a plaintiff has failed to state a claim upon
 7   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 8   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
 9   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
10   Cir. 2012) (noting that § 1915A “incorporates the familiar standard applied in the context
11   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).”) Rule
12   12(b)(6) requires a complaint to “contain sufficient factual matter, accepted as true, to
13   ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
14   (2009), quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
15         B.     Plaintiff’s Allegations
16         Plaintiff alleges that on April 30, 2020, he was in his cell praying when his cell
17   door opened. Doc. No. 7 at 3. He stood at the entrance to his cell and asked Defendant
18   Correctional Officer Raber, the control booth officer, why he had opened the cell door.
19   Id. Defendant Raber “shouted out the booth window the Ramadan evening meal had
20   arrived.” Id. Plaintiff asked Defendant Raber for a minute to get dressed because he had
21   been praying. Id. The door closed, and 30 seconds later Defendant Raber opened the cell
22   door a few inches and then slammed it shut. Id. “This was done several times.” Id.
23   Plaintiff approached the door with his hands up in a gesture to Defendant Raber to “give
24   Plaintiff a few seconds.” Id. Plaintiff “ran back to grab his ID card then held it up to
25   signal he was ready. Defendant Raber opened the cell door. Plaintiff stood at the
26   opening and began adjusting his shirt as Defendant Raber watched on waiting.” Id. “As
27   Plaintiff was standing in the opening, without announcing [a] ‘the doors are closing’
28   warning, Defendant Raber closed the cell door on Plaintiff. The door hit plaintiff in the
                                                    3
                                                                                21-cv-0862-MMA (AGS)
     Case 3:21-cv-00862-MMA-AGS Document 8 Filed 09/10/21 PageID.139 Page 4 of 6



 1   head and he stumbled to the floor in front of his cell.” Id. “As Plaintiff stood, Defendant
 2   Raber shouted ‘you needed to hurry up.’ Plaintiff then realized blood was running down
 3   his face and his hand.” Id. Plaintiff claims Defendant Raber closed the door on him
 4   maliciously and sadistically without provocation, which constituted cruel and unusual
 5   punishment in violation of the Eighth Amendment. Id. at 4.
 6         C.     Analysis
 7         “Section 1983 creates a private right of action against individuals who, acting
 8   under color of state law, violate federal constitutional or statutory rights.” Devereaux v.
 9   Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001). “To establish § 1983 liability, a plaintiff
10   must show both (1) deprivation of a right secured by the Constitution and laws of the
11   United States, and (2) that the deprivation was committed by a person acting under color
12   of state law.” Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1138 (9th Cir. 2012).
13         “[A] prison official violates the [Cruel and Unusual Punishments Clause of the]
14   Eighth Amendment when two requirements are met. First, the deprivation alleged must
15   be, objectively, ‘sufficiently serious.’” Farmer v. Brennan, 511 U.S. 825, 834 (1994).
16   Second, Plaintiff must allege the prison official he seeks to hold liable had a
17   “‘sufficiently culpable state of mind’ . . . [T]hat state of mind is one of ‘deliberate
18   indifference’ to inmate health or safety.” Id. A prison official can be held liable only if
19   he “knows of and disregards an excessive risk to inmate health and safety.” Id. at 837.
20   He “must both be aware of facts from which the inference could be drawn that a
21   substantial risk of serious harm exists, and he must also draw the inference.” Id. “When
22   there are well-pleaded factual allegations, a court should assume their veracity, and then
23   determine whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at
24   679; see also Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (“[W]hen determining
25   whether a complaint states a claim, a court must accept as true all allegations of material
26   fact and must construe those facts in the light most favorable to the plaintiff.”)
27         The factual allegations in the SAC are sufficient to survive screening with respect
28   to an Eighth Amendment claim because they allege Defendant Raber knew of and
                                                    4
                                                                                21-cv-0862-MMA (AGS)
     Case 3:21-cv-00862-MMA-AGS Document 8 Filed 09/10/21 PageID.140 Page 5 of 6



 1   deliberately disregarded a serious risk to Plaintiff’s safety when he closed the cell door
 2   without warning while aware Plaintiff was in the doorway, which resulted in Plaintiff’s
 3   injury. See Farmer, 511 U.S. at 834–37. The Court finds Plaintiff’s SAC contains
 4   “sufficient factual matter, accepted as true,” to state a claim for relief against Defendant
 5   Raber that is “plausible on its face,” Iqbal, 556 U.S. at 678, and therefore, sufficient to
 6   survive the “low threshold” set for sua sponte screening pursuant to 28 U.S.C.
 7   §§ 1915(e)(2) and 1915A(b). See Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at 678;
 8   Rhodes, 408 F.3d at 567–68. The Court will direct the U.S. Marshal to effect service of
 9   summons and Plaintiff’s SAC upon Defendant Raber on Plaintiff’s behalf. See 28 U.S.C.
10   § 1915(d) (“The officers of the court shall issue and serve all process, and perform all
11   duties in in forma pauperis cases.”); Fed. R. Civ. P. 4(c)(3) (“[T]he court may order that
12   service be made by a United States marshal or deputy marshal . . . if the plaintiff is
13   authorized to proceed in forma pauperis under 28 U.S.C. § 1915.”).
14   III.   Conclusion and Orders
15          Good cause appearing, the Court:
16          1.    DIRECTS the Clerk to issue a summons as to Plaintiff’s Second Amended
17   Complaint (Doc. No. 7) for the sole Defendant named in the SAC, Defendant
18   Correctional Officer Raber, and forward it to Plaintiff along with a blank U.S. Marshal
19   Form 285 for Defendant Raber. In addition, the Clerk will provide Plaintiff with certified
20   copies of the May 28, 2021 Order granting him in forma pauperis status (Doc. No. 5), his
21   Second Amended Complaint (Doc. No. 7), and the summons so that he may serve
22   Defendant Raber. Upon receipt of this “In Forma Pauperis Package,” Plaintiff must
23   complete the USM Form 285s as completely and accurately as possible, include an
24   address where Defendant may be found and/or subject to service pursuant to S.D. Cal.
25   CivLR 4.1(c), and return them to the U.S. Marshal according to the instructions the Clerk
26   provides in the letter accompanying the In Forma Pauperis Package.
27          2.    ORDERS the U.S. Marshal to serve a copy of the Second Amended
28   Complaint and summons upon Defendant Raber as directed by Plaintiff on the USM
                                                   5
                                                                                21-cv-0862-MMA (AGS)
     Case 3:21-cv-00862-MMA-AGS Document 8 Filed 09/10/21 PageID.141 Page 6 of 6



 1   Form 285s provided to him. All costs of that service will be advanced by the United
 2   States. See 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
 3         3.     ORDERS Defendant Raber, once he has been served, to reply to Plaintiff’s
 4   Second Amended Complaint within the time provided by the applicable provisions of
 5   Federal Rule of Civil Procedure 12(a). See 42 U.S.C. § 1997e(g)(2) (although
 6   Defendants may occasionally be permitted to “waive the right to reply to any action
 7   brought by a prisoner confined in any jail, prison, or other correctional facility under
 8   section 1983,” once the Court has conducted its sua sponte screening pursuant to 28
 9   U.S.C. § 1915(e)(2) and § 1915A(b), Defendants are required to respond).
10         4.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
11   serve upon Defendant, or if appearance has been entered by counsel, upon Defendant’s
12   counsel, a copy of every further pleading, motion, or other document submitted for the
13   Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must include with every
14   original document he seeks to file with the Clerk a certificate stating the manner in which
15   a true and correct copy of that document has been served on Defendant or his counsel,
16   and the date of that service. See S.D. Cal. CivLR 5.2. Any document received by the
17   Court that has not been properly filed with the Clerk or that fails to include a Certificate
18   of Service upon the Defendant, or his counsel, may be disregarded.
19         IT IS SO ORDERED.
20   DATE: September 10, 2021                       __________________________________
                                                    HON. MICHAEL M. ANELLO
21
                                                    United States District Judge
22
23
24
25
26
27
28
                                                   6
                                                                               21-cv-0862-MMA (AGS)
